DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2020  was considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 4, 5, 7, 10, 17, 28, 32, 42, 46, 73, and 79) in the reply filed on 09/14/2022 is acknowledged.  The traversal is on the ground(s) that the groups II and VI have unity with the claims of Group I (the claims have been amended).  This is not found persuasive because the initial determination was performed on the initial set of claims as the Application is a National stage entry of the PCT/US2018/043542. The groups of claims indicated in the Election /restriction requirement of 07/15/2022 differ in scope. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 4, 5, 7, 10, 17, 28, 32, 42, 46, 73, 79, 101, 110-112, 114, and 116-119 are pending; claims 101, 110-112, 114, and 116-119 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 1, 4, 5, 7, 10, 17, 28, 32, 42, 46, 73, and 79 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 7, 10, 17, 28, 32, 42, 46, 73, and 79 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
The claims are drawn to a method of antigen or antigen-specific TCR identification
comprising: 
a) providing one or more antigen-specific T cell receptor (TCR) expressing cell
populations;
b) providing one or more target cell populations, wherein the target cell populations
present one or more antigenic peptides on one or more major histocompatibility complex (MHC) alleles;
c) contacting the one or more antigen-specific TCR expressing cell populations with the one or more target cell populations, wherein the contacting comprises providing conditions sufficient for at least one antigen-specific TCR expressing cell of the one or more antigen specific TCR expressing cell populations to specifically bind at least one target cell of the one or more target cell populations, and wherein one or more membrane components are transferred between the at least one antigen-specific TCR expressing cell and the at least one target cell following binding;
d) isolating or having isolated:
i) the at least one target cell, wherein the at least one target cell comprises the one or more membrane components transferred from the at least one antigen-specific TCR expressing cell following the contacting step (c), and/or
ii) the at least one antigen-specific TCR expressing cell, wherein the at least one TCR expressing cell comprises the one or more membrane components transferred from the at least one target cell following the contacting step ( c ), or
wherein the TCR expressing cell demonstrates loss of the one or more membrane components transferred from the at least one antigen-specific TCR expressing
cell following the contacting step (c); and
e) determining or having determined:
i) a sequence of the one or more antigenic peptides associated with the at least one target cell,
ii) at least a portion of a TCR sequence of a TCR peptide associated with the at least one TCR expressing cell, and/or
iii) a sequence of one or more antigenic peptides associated with the at least one target cell and at least a portion of a TCR sequence of a TCR peptide associated with the at least one TCR expressing cell.
One of the considerations regarding the novelty and non-obviousness of the claims versus the prior art is description of the conditions “sufficient for at least one antigen-specific TCR expressing cell of the one or more antigen specific TCR expressing cell populations to specifically bind at least one target cell of the one or more target cell populations, and wherein one or more membrane components are transferred between the at least one antigen-specific TCR expressing cell and the at least one target cell following binding”.
The specification discloses working examples for Trogocytosis and subsequent sequencing of the sorted target cell and/or the T cell/TCR expressing cell. The cells used for the method are F5 Jurkat or 1G4 Jurkat AND K562 cells expressing single-trimer of HLA-A2. A neoepitope SCT cDNA library was generated comprising 3,251 unique neoepitopes ranging from 8-12 amino acids in length and transduced into K562 cells to generate target a neoepitope target cell library. The K562 neoepitope target cell library was co-incubated with neoTCR-transduced Jurkat cells (neoTCR-Jurkat), and two rounds of sorting for trogocytosis+ target cells were performed. Sorted target cells were analyzed by NGS to identify the enriched neoepitopes. Also disclosed is that target cell trogocytosis is pMHC-density-dependent, it correlates with the responsiveness of the TCR to the presented peptide and is also enhanced by co-expression of CD8 (examples section).
The method claimed is based on the phenomenon of trogocytosis, which was known in the art. For example, CD4+ T cells acquire membrane fragments from antigen-presenting-cells. Identifying which CD4+ T cells undergo trogocytosis in co-culture with Ag-loaded APC can enrich for antigen-reactive T cells without knowledge of their fine specificity or cytokine-production profiles. Trogocytosis detection can enrich for Ag-reactive conventional T cells in the periphery but is limited in its ability to identify Ag-reactive Treg or T effector cells at sites of inflammation (abstract) (Haastert et al., T cells at the site of autoimmune inflammation show increased potential for trogocytosis. PLoS ONE 8(12): e81404, 2013). The art also showed that there are different thresholds that govern  the elicitation of different CTL functions that  correlate with different proportions of antigen among the target cell components being captured via trogocytosis (Hudrisier et al., T cell activation correlates with an increased proportion of antigen among the materials acquired from target cells. Eur. J. Immunol. 35, 2284-2294, 2005). 
Considering the limitations underscored in the art and what is actually disclosed in the specification, it is clear that the claims are extremely broad in claiming the method to be usable with any TCR expressing cell population and any target population since only specific types of cells were actually disclosed to be used. 
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
 Thus a person of ordinary skill in the art would conclude that the method as claimed is not in possession of Applicant in its full scope but only within the limits of the examples described. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647